Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: ARC ENERGY TRUST PROVIDES UPDATE ON 2011 HEDGES CALGARY, Sept. 2 /CNW/ - (AET.UN and ARX - TSX) ARC Energy Trust (ARC) has added additional price protection for 2011. Over the past month, ARC has reconfigured a three year natural gas hedge and used the proceeds to add to its 2011 hedge position. For 2011, ARC has 128 mmcf per day of natural gas hedged at Cdn$5.85 per mcf (AECO) and 15,000 barrels per day of oil hedged at an average floor price of US$83.43 per barrel ($87.58 Cdn). Other components of our hedging program will influence the proceeds received. For hedges placed in CDN$, the US$ average prices have been calculated based on a September 1st Bank of Canada noon rate of 1.0497 CAD/USD. Full details on the hedges are provided on our website at www.arcenergytrust.com. Following the closing of the Storm Exploration Inc. (Storm) acquisition, ARC's current production is approximately 82,000 boe per day (32,000 barrels per day of liquids and 300 mmcf per day of natural gas). A summary of ARC's hedges for the remainder of 2010 and for 2011 is provided below. << Liquids Q3 2010 Q4 2010 2011 Oil (bbls/d) 15,000 15,000 15,000 Sold Call ($US/bbl) 92.00 92.00 90.10 Bought Put ($US/bbl) 76.67 76.67 83.43 Sold Put (partial volumes) 59.09 59.09 60.32 Gas Q3 2010 Q4 2010 2011 Gas (mcf/d) 96,700 85,300 128,000 Sold Call (AECO Cdn$ mcf) 5.85 5.85 5.85 Bought Put (AECO Cdn$ mcf) 5.69 5.73 5.85 Estimated NYMEX equivalent (US$mcf) 6.14 6.18 6.30 >> ARC Energy Trust is one of Canada's largest conventional oil and gas royalty trusts with a current enterprise value of approximately $6.5 billion.
